UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2311


RAJESH GUPTA,

                    Plaintiff - Appellant,

             v.

FREDDIE MAC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00109-CMH-IDD)


Submitted: September 23, 2020                                     Decided: October 1, 2020


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rajesh Gupta, Appellant Pro Se. Robert R. Lawrence, Associate General Counsel,
FEDERAL HOME LOAN MORTGAGE CORPORATION, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rajesh Gupta appeals the magistrate judge’s order imposing sanctions and the

district court’s order granting summary judgment in favor of Gupta’s former employer, the

Federal Home Loan Mortgage Corporation, in Gupta’s employment discrimination action

brought under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213.

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Gupta’s informal brief does not challenge the basis for the district court’s

grant of summary judgment, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”).

       Gupta does challenge in his informal brief the magistrate judge’s order imposing

sanctions for Gupta’s failure to comply with court orders. Gupta, however, failed to timely

object in the district court to the magistrate judge’s order ruling on a nondispositive pretrial

matter. See Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997) (“Discovery is a

nondispositive matter, and magistrate judges have the authority to order discovery

sanctions.”). Thus, Gupta has waived further review of the magistrate judge’s order. See

Fed. R. Civ. P. 72(a); Solis v. Malkani, 638 F.3d 269, 274 (4th Cir. 2011) (noting that

failure to object to magistrate judge’s determinations in either dispositive or nondispositive

matters waives further review).




                                               2
      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3